internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-118273-00 date date re legend - taxpayer child - corporation - plan - - crut - date date - - year - year - dollar_figurea dollar_figureb - - x dear this is in response to your letter requesting rulings concerning the federal income and gift_tax treatment of the proposed transfer to a qualified charitable_remainder_unitrust the submitted information indicates that taxpayer is presently employed by corporation and has been a participant in the corporation’s profit sharing plan the plan for more than five years the plan is represented as being a qualified_plan under sec_401 of the internal_revenue_code and tax exempt under sec_501 as of date taxpayer’s account under the plan was funded with x shares of corporation stock having a value of approximately dollar_figurea dollars corporation stock is publicly traded on the new york stock exchange taxpayer’s child child is currently designated as the primary beneficiary of the account the plan permits its participants to elect to have lump-sum_distributions paid out in-kind with corporation stock plr-118273-00 the cost_basis of the corporation stock in the taxpayer’s plan account is approximately dollar_figureb which represents both employer and employee contributions the difference between the cost_basis of the stock and its fair_market_value is referred to as the net_unrealized_appreciation the taxpayer had planned to retire from the corporation on or about date and shortly after that date will attain age all of the assets in the taxpayer’s account balance will be distributed to the taxpayer outright following the retirement date and prior to the end of the calendar_year in which taxpayer retires the taxpayer proposes to rollover a portion of the corporation stock distributed to him from the plan account to an individual_retirement_account ira described in sec_408 within twelve months of retirement taxpayer will sell a portion of the corporation stock distributed to him that was not rolled over in addition taxpayer proposes to contribute the remaining non-rollover corporation stock to a charitable_remainder_unitrust crut which taxpayer will create the contribution of stock to the crut will be less than percent of the value of the outstanding corporation stock taxpayer represents that the crut will comply with the requirements of sec_664 and the regulations thereunder under the terms of the crut a unitrust_amount will be paid to taxpayer during his lifetime on taxpayer’s death the trust corpus is to be distributed to certain public_charities described in sec_170 sec_2055 and sec_2522 designated in the instrument the taxpayer will act as initial trustee of the crut the taxpayer may contribute other_property to the crut if any profit sharing contribution is made in year for year taxpayer will immediately receive a taxable_distribution of the full amount for purposes of this ruling we assume that the crut will comply with the requirements of sec_664 and the regulations thereunder and that taxpayer will have separated from service within the meaning of sec_402 you have requested the following rulings the proposed distribution of the entire balance of the plan after retirement will meet the requirement of a lump sum distribution within one year of the receipt of the balance_to_the_credit of taxpayer’s plan balance within the meaning of sec_402 despite a potential additional year profit sharing contribution that would be made during year the net_unrealized_appreciation within the meaning of sec_402 is the difference between the cost_basis and the fair_market_value of the non-rollover shares on the plan distribution date taxpayer will not under sec_402 recognize ordinary_income on that portion of the non-rollover share plan distribution representing the net_unrealized_appreciation any taxable gain on the subsequent sale of the non-rollover shares will be treated as plr-118273-00 capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the sale date and the distribution date post-distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date no portion of the plan distribution will be subject_to the percent early distribution penalty under sec_72 because taxpayer will meet the exception under sec_72 for distributions made to an individual after attaining years of age following separation_from_service taxpayer will not recognize any immediate taxable_income gain_or_loss from the act of contributing stock received from the plan to the crut taxpayer will qualify for an income and gift_tax_charitable_deduction for the contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of the transfer less the present_value of taxpaer’s retained unitrust_interest the stock transferred to the crut will retain taxpayer’s cost_basis and holding_period the gain from any subsequent sale by the crut of the non-rollover shares will be exempt from immediate direct taxation taxpayer and to the crut assuming the crut does not have unrelated_trade_or_business income in the year of the sale the amount of any gain to the extent of the net_unrealized_appreciation from the sale of the non- rollover shares will be characterized as capital_gain income from the sale of a capital_asset held in excess of months for purposes of the distribution characterization rules described in sec_664 and the regulations thereunder gain in excess of the net_unrealized_appreciation will be characterized according to the holding_period of the stock from the distribution date to the sale date issues - sec_402 states that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 provides that the term lump sum distribution has the meaning given such term by subsection d a without regard to the minimum period_of_service requirement in subsection d f sec_402 provides in pertinent part that the term lump sum distribution means the distribution or payment within one taxable_year of the receipt of the balance_to_the_credit of an employee which becomes payable to the recipient - iii on account of the employee’s separation_from_service from a_trust which forms a part of a plan described in sec_401 and which is plr-118273-00 exempt under sec_501 if a distribution constitutes the balance_to_the_credit such distribution should not be treated as other than a lump sum distribution merely because an additional_amount attributable to the employee’s last year_of_service is credited to the employee’s account and is distributed in the following year sec_402 provides that no amount distributed to an employee from or under a plan may be treated as a lump sum distribution under subparagraph a unless the employee has been a participant in the plan for five or more taxable years before the taxable_year in which such amounts are distributed sec_402 provides that for purposes of sec_402 and sec_72 in the case of a lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from the gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation neither the internal_revenue_code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under sec_402 for purposes of sec_402 even if a portion of the distribution is rolled over or directly transferred into an ira sec_402 provides that for purposes of subparagraph b net_unrealized_appreciation and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the treasury secretary sec_1_402_a_-1 of the income_tax regulations provides in general that if a distribution constitutes a lump sum distribution the amount to be excluded from income is the entire net_unrealized_appreciation attributable to that part of the lump sum distribution which consists of securities of the employer sec_1_402_a_-1 provides in pertinent part that the amount of net_unrealized_appreciation excludable under sec_1_402_a_-1 is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust thus if a distribution consists in part of securities which have appreciated in value and in part of securities which have depreciated in value the net_unrealized_appreciation shall be considered to consist of the net increase in value of all of the securities included in the distribution notice_98_24 1998_1_cb_929 provides that the amount of net_unrealized_appreciation which is not included in the basis of the securities in the hands of the distributee at the time of the distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent that such appreciation is realized in a subsequent taxable transaction the actual period that an employer_security was held by a qualified_plan need not be calculated in order to determine whether with respect the net_unrealized_appreciation the disposition qualifies for the rate for capital assets held for more than months however with respect to any further appreciation in the employer_securities after distribution from the plan the actual plr-118273-00 holding_period in the hands of the distributee determines the capital_gains_rate that applies accordingly with respect to ruling_request the proposed distribution in year to taxpayer of his entire plan account balance will be treated as a lump sum distribution within the meaning of sec_402 for purposes of sec_402 despite the partial_rollover of such distribution and a potential additional year profit sharing contribution that would be distributed from plan in a subsequent year we further conclude with respect to ruling_request that taxpayer will not in accordance with sec_402 recognize ordinary_income on that portion of non-rolled over stock representing net_unrealized_appreciation ie the difference between the cost_basis and the fair_market_value on the plan distribution date with respect to ruling_request we conclude that any taxable gain on the subsequent sale of the shares not rolled over will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the sale date and the distribution date post-distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 including a plan qualified under sec_401 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 sets forth several distribution situations that are excepted from the tax imposed under sec_72 sec_72 provides in subparagraph v that in general distributions which are made to an employee after separation_from_service after attainment of age are excepted from the tax imposed under sec_72 notice_87_13 1987_1_cb_432 provides in question and answer - in pertinent part that pursuant to sec_72 distributions made to an employee after the employee separated from service will not be subject the tax imposed under sec_72 as long as such distribution from service occurred during or after the calendar_year in which the employee attained age in this case taxpayer attained age in calendar_year and separated from service of corporation in the same calendar_year taxpayer will be receiving a lump sum distribution from the plan by the end of the calendar_year accordingly with respect to ruling_request we conclude that no portion of the plan distribution as described will be subject_to the percent early distribution penalty under sec_72 plr-118273-00 with respect to ruling_request generally a donor will not recognize gain on the contribution of appreciated_property to charity however a donor may recognize gain where there is a pre-arranged plan whereby the donor is under an obligation to enter into transactions involving the donated property that have a benefit to the donor see 697_f2d_473 2d cir aff’g tcmemo_1891_579 donee obligated to sell appreciated stock received from the donor and use the proceeds to buy donor’s yacht at an inflated price in this case there is no indication that there is a pre-arranged plan involving the crut’s disposition of the shares contributed by taxpayer accordingly assuming that crut qualifies as a charitable_remainder_unitrust under sec_664 we conclude with respect to ruling_request that taxpayer will not recognize gain_or_loss as a result of his contribution of stock to crut issue sec_170 allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year if a charitable_contribution is made in other than money sec_1_170a-1 of the income_tax regulations provides in part that the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides in certain circumstances for a reduction in the amount of the charitable_contribution of property sec_170 provides that the amount of a charitable_contribution is reduced by the amount of gain which would not have been long-term_capital_gain if the property had been sold by the taxpayer at its fair_market_value determined at the time of the contribution in addition sec_170 provides that in the case of a charitable_contribution to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 the amount of the contribution is also reduced by the amount of the gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of the contribution the reduction for the contributions to private_foundations does not apply to the contributions to a charitable_remainder_trust when the trust provides that only charities described in sec_170 can be remainder beneficiaries of the trust see sec_1 170a- d example sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year if and to the extent such gain is taken into account in computing gross_income sec_170 provides that in the case of property transferred in trust no deduction shall be allowed under sec_170 for the value of a contribution of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 plr-118273-00 sec_1_170a-6 provides that the fair_market_value of a remainder_interest in a charitable_remainder_unitrust is computed under sec_1_664-4 however in some cases a reduction in the amount of a charitable_contribution of the remainder_interest may be required under sec_170 and sec_1_170a-4 id in the present case taxpayer intends to contribute the corporation stock to crut a charitable_remainder_unitrust taxpayer will be allowed a charitable_contribution_deduction under sec_170 and sec_170 the amount of the contribution deduction will be the fair_market_value of the remainder_interest in crut computed under sec_1_664-4 reduced as provided in sec_170 and sec_1_170a-4 since only charities described in sec_170 and sec_170 can be the remainder beneficiaries of crut the reduction for a contribution to private_foundations as defined in sec_509 other than private_foundations described in sec_170 will not apply we have ruled in ruling_request that if taxpayer sold the corporation stock for the fair_market_value at the time of the distribution any gain would be long-term_capital_gain if taxpayer were to sell the corporation stock not more than one year after the distribution any additional gain in the value of the stock after the distribution would be short-term_capital_gain sec_1222 thus if taxpayer contributes the corporation stock to crut no more than one year after the distribution the amount of the charitable_contribution_deduction will be limited to the fair_market_value of the stock at the time of distribution sec_170 provides limitations on how much an individual can deduct as charitable_contributions in a taxable_year this limitation is based on a percentage of a taxpayer’s adjusted_gross_income computed without regard to any net_operating_loss_carryback to the taxable_year under sec_172 the amount that taxpayer may deduct will be subject_to the percentage limitations in sec_170 you also request a ruling that taxpayer will qualify for a gift_tax_charitable_deduction for the contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of the transfer less the present_value of taxpayer’s retained unitrust_interest sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to plr-118273-00 change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides in part that the amount of the deduction in the case of a contribution of a partial interest in property is the fair_market_value of the partial interest on the date of the gift the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value on the date of the gift sec_25_2522_c_-3 provides that the present_value of a remainder_interest in a charitable_remainder_unitrust is determined under sec_1_664-4 of the income_tax regulations in this case after execution of the crut taxpayer will not retain any power to change the charitable beneficiaries of crut accordingly taxpayer’s transfer to crut will be a completed_gift under sec_25_2511-2 of the remainder_interest in crut assuming crut qualifies as a charitable_remainder_unitrust as described in sec_664 and the applicable regulations taxpayer’s transfer to crut will qualify for a gift_tax_charitable_deduction under sec_2522 the amount deductible will be the present_value of the remainder_interest in crut determined in accordance with sec_25 d ii as of the date of the transfer issue sec_1015 provides in part that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the plr-118273-00 donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1_1015-1 provides that in general in the case of property acquired by gift after date whether by a transfer in trust or otherwise the basis of the property for the purpose of determining gain is the same as it would be in the hands of the preceding owner by whom it was not acquired by gift the same rule applies in determining loss unless the basis adjusted for the period prior to the date of the gift in accordance with sec_1016 and sec_1017 is greater than the fair_market_value of the property at the time of the gift in such case the basis for determining loss is the fair_market_value at the time of the gift sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the internal_revenue_code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person the basis of the stock in the hands of the crut will be determined under sec_1015 assuming that the basis of the stock in the hands of the crut will be the same as the stock in the hands of taxpayer and based on the facts and representations submitted we conclude that the corporation stock transferred to the crut will retain the taxpayer’s cost_basis and holding_period for purposes of any subsequent sale by the crut issue sec_664 provides in part that a crut shall for any taxable_year not be subject_to any_tax imposed by subtitle a unless such trust for such year has unrelated_business_taxable_income ubti within the meaning of sec_512 determined as if part iii of subchapter_f applied to such trust based on the facts and representations submitted we conclude that the gain from any subsequent sale by the crut of the non-rollover corporation stock will not be subject_to tax unless the crut for the year of such sale has ubti the amount of any gain to the extent of the net_unrealized_appreciation from the sale of the non- rollover shares will be characterized as capital_gain from the sale of a capital assets held in excess of months for purposes of the distribution characterization rules described in sec_664 and sec_1_664-1 gain in excess of the net_unrealized_appreciation will be characterized according to the holding_period of the stock from the distribution date to the sale date the conclusions are based on the assumption that the crut qualifies as a plr-118273-00 charitable_remainder_unitrust described under sec_664 no opinion is expressed as to whether the crut meets the requirements of that section and the regulations thereunder a copy of this letter should be attached to any income and gift_tax returns that are filed relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for purposes
